ACCEPTED
                                                                                              06-14-00053-CR
                                                                                    SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                         2/11/2015 4:53:20 PM
                                                                                              DEBBIE AUTREY
                                                                                                       CLERK

                    IN THE COURT OF APPEALS FOR THE
                         SIXTH DISTRICT OF TEXAS
                                                                        FILED IN
                                                                 6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
ANTHONY DAVID TEAGUE,                     §
                                                                 2/11/2015 4:53:20 PM
APPELLANT                                 §
                                                                     DEBBIE AUTREY
                                          §                              Clerk
V.                                        §             No. 06-14-00053-CR
                                          §
THE STATE OF TEXAS,                       §
APPELLEE                                  §


               SECOND MOTION FOR EXTENSION OF TIME
                       TO FILE STATE’S BRIEF

       COMES NOW, The State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, and tenders, pursuant to Texas Rule of

Appellate Procedure 38.6(d), this second motion for an extension of time to file

the State’s brief. In support of this motion, the State would show the following:

                                         I.

       The Court below is the 219th District Court Judicial District Court of Collin

County. The style and number of this case in the court below is The State of

Texas v. Anthony David Teague, 366-82919-2013.

                                        II.

       Appellant was convicted of stalking and sentenced to 20 years’

confinement.




                                                                                      1
                                         III.

       The State’s brief is due on February 11, 2015. The State request that it be

granted an extension until March 13, 2015. The State has previously requested one

extension of time in these cases.

                                         IV.

       The case is not yet set for submission.

                                         V.

       Counsel has substantial day to day management duties as chief of the

appellate division of the Collin County District Attorney’s Office. These include

trial support for ongoing prosecutions, legal advice to the elected district attorney,

and representing the State in various hearings in the Collin County trial courts, as

well as editing and reviewing work product produced by the four attorneys under

counsel’s supervision.

       Since the State requested its initial extension on January 28, 2015, counsel

has engaged in the following matters:

       I filed the State’s briefs in Joe Polanco v. State, Nos. 05-14-00212-CR &

05-14-00213-CR on January 30, 2015.

       I filed a writ response in Ex parte Samuel Wade Dooley, No. W401-81397-

00-HC on January 29, 2015.

       I filed responses to petitions for non-disclosure in the following cases:

Defendant     Cause Number                 Answer Filed
Moore         002-00267-2015               2/3/2015
Moosa         001-00263-2015               2/3/2015

                                                                                     2
Hexamer     416-00375-2015                2/3/2015
Hong        001-00220-2015                2/3/2015
Dal-Bello   002-00217-2015                2/3/2015
Punyamurthy 002-00221-2015                2/3/2015
Shilleh     006-00216-2015                2/3/2015
Dudley      004-00180-2015                2/3/2015
Parrack     005-00183-2015                2/3/2015
Williams    003-00332-2015                2/7/2015
Hornaday    001-00302-2015                2/7/2015
Fife        366-00437-2015                2/7/2015
White       003-00283-2015                2/7/2015
Taiwo       001-00195-2015                2/7/2015
Bearce-Bellow     219-00190-2015                2/7/2015

       Counsel was involved in a hearing regarding possible jury misconduct and

a charging conference on February 2, 2015, in a capital murder case where the

State waived the death penalty, Melinda Muniz v. State, No. 401-80836-2014.

       Counsel is required to appear before the 422nd District Court in Kaufman

County on February 24-25 for a motion for new trial hearing in Eric Lyle Williams

v. State, No. 32022-422, a death penalty case in which counsel is acting as a

special prosecutor appointed by that Court.

                                        VI.

       Appellant received four extensions of time to file his brief totaling

approximately 96 days.

                                        V.

       Counsel has conferred with Appellant’s counsel, Shawn Ismail, via

electronic mail regarding this motion. Mr. Ismail stated that he has no objection to

the State’s motion.



                                                                                   3
        WHEREFORE, premises considered, the State respectfully requests that the

court grant an extension of time for the State to file its brief until March 13, 2015.



                                                  Respectfully submitted,




                                                  /s/ John R. Rolater, Jr.
                                                  John R. Rolater, Jr.
                                                  Assistant District Attorney
                                                  State Bar No. 00791565
                                                  2100 Bloomdale Rd., Ste. 200
                                                  McKinney, Texas 75071
                                                  (972) 548-4323
                                                  (214) 491-4860


                          CERTIFICATE OF SERVICE

        A true copy of this First Motion for Extension of Time to File the State’s

Brief    was    served    on    counsel    for   Appellant,     Shawn        Ismail,   at

shawnismail@gmail.com, on February 11, 2015.



                                                  /s/ John R. Rolater, Jr.
                                                  John R. Rolater, Jr.




                                                                                         4